DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/425,545 for a COOLING RING BRACKET, filed on 5/29/2019.  Claims 1-15 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claim unclear.  The preamble in claim 1 clearly indicates that a subcombination is being claimed, e.g., "a bracket for securing a number of cooling rings...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a bracket," the cooling rings being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said cooling rings."
The problem arises when the cooling rings are positively recited within the body of the claim, such as, "permit movement of the cooling rings relative to the bracket when the bracket is mounted to the bearing ring."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of a bracket and the cooling rings are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the bracket or the bracket in combination with the cooling rings.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the bracket alone or the combination of the bracket and the cooling rings.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Claims 2-14 are rejected for the same reasons as dependent on claim 1.
Claim 4 recites the limitation "the force” therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the region” therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Pub. 2008/0087465).
Regarding claim 1, as best understood, Anderson teaches a bracket for securing a number of cooling rings arranged on a bearing ring, which bracket comprises - a lower surface (bottom of member 1) shaped to lie on the cooling rings, and a through-opening (through which member 3 extends) extending between an upper surface and the lower surface to accommodate a fastener (3) for mounting the bracket to the bearing ring; - wherein the material properties of the bracket are chosen to at least one of: a) permit movement of the cooling rings relative to the bracket when the bracket is mounted to the bearing ring; and b) wherein the bracket is made of a resilient elastic material (rubbery material).
Regarding claim 3, as best understood, Anderson teaches the bracket of claim 1, wherein the length of the through-opening exceeds the height of a cooling ring by at least one of at least 200% or at least 250%.
Regarding claim 5, as best understood, Anderson teaches the bracket of claim 1, shaped to span at least three cooling rings.
Regarding claim 9, as best understood, Anderson teaches the bracket of claim 1, comprising an attachment (2) realized to facilitate attachment of an object to the bracket.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub. 2008/0087465) in view of Knight et al. (U.S. Pub. 2015/0128518).
Regarding claim 2, as best understood, Anderson teaches the bracket of claim 1, but does not teach that it is made of polyoxymethylene.  Knight teaches a bracket made of polyoxymethylene (claim 9) since that material is known for its excellent dimensional stability.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the bracket made of polyoxymethylene in order to have a strong bracket, and further, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 4, 6-8 and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2159188 (similar to prior art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 9, 2022